
	
		II
		111th CONGRESS
		1st Session
		S. 2765
		IN THE SENATE OF THE UNITED STATES
		
			November 10, 2009
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To amend the Small Business Act to authorize loan
		  guarantees for health information technology.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Small Business Health Information
			 Technology Financing Act of 2009.
		2.Small business health
			 information technology financing programThe Small Business Act (15 U.S.C. 631 et
			 seq.) is amended—
			(1)by redesignating section 44 as section 45;
			 and
			(2)by inserting after section 43 the
			 following:
				
					44.Loan guarantees
				for health information technology
						(a)DefinitionsIn
				this section—
							(1)the term
				cost has the meaning given that term in section 502 of the Federal
				Credit Reform Act of 1990 (2 U.S.C. 661a);
							(2)the term
				eligible professional means—
								(A)a physician (as defined in section 1861(r)
				of the Social Security Act (42 U.S.C. 1395x(r)));
								(B)a practitioner
				described in section 1842(b)(18)(C) of the Social Security Act (42 U.S.C.
				1395u(b)(18)(C));
								(C)a physical or
				occupational therapist;
								(D)a qualified
				speech-language pathologist (as defined in section 1861(ll)(4)(A) of the Social
				Security Act (42 U.S.C. 1395x(ll)(4)(A));
								(E)a qualified
				audiologist (as defined in section 1861(ll)(4)(B) of the Social Security Act
				(42 U.S.C. 1395x(ll)(4)(B));
								(F)a qualified
				medical transcriptionist;
								(G)a State-licensed
				pharmacist;
								(H)a State-licensed
				supplier of durable medical equipment, prosthetics, orthotics, or supplies;
				and
								(I)a State-licensed, a State-certified, or a
				nationally accredited home health care provider;
								(3)the term health information
				technology—
								(A)means computer hardware, software, and
				related technology that—
									(i)supports the requirements for being treated
				as a meaningful EHR user (as described in section 1848(o)(2)(A) of the Social
				Security Act (42 U.S.C. 1395w–4(o)(2)(A))) and is purchased by an eligible
				professional to aid in the provision of health care in a health care setting,
				including electronic medical records; and
									(ii)provides for—
										(I)enhancement of
				continuity of care for patients through electronic storage, transmission, and
				exchange of relevant personal health data and information, such as ensuring
				that this information is accessible at the times and places where clinical
				decisions will be or are likely to be made;
										(II)enhancement of
				communication between patients and health care providers;
										(III)improvement of
				quality measurement by eligible professionals enabling the eligible
				professionals to collect, store, measure, and report on the processes and
				outcomes of individual and population performance and quality of care;
										(IV)improvement of
				evidence-based decision support; or
										(V)enhancement of
				consumer and patient empowerment; and
										(B)does not include
				information technology the sole use of which is financial management,
				maintenance of inventory of basic supplies, or appointment scheduling;
								(4)the term
				qualified eligible professional means an eligible professional
				whose office is a small business concern; and
							(5)the term
				qualified medical transcriptionist means a specialist in medical
				language and the healthcare documentation process who—
								(A)interprets and
				transcribes dictation by physicians and other healthcare professionals to
				ensure accurate, complete, and consistent documentation of healthcare
				encounters; and
								(B)is certified by
				or registered with the Association for Healthcare Documentation Integrity, or a
				successor association thereto.
								(b)Loan guarantees
				for qualified eligible professionals
							(1)In
				generalSubject to paragraph (2), the Administrator may guarantee
				not more than 90 percent of a loan made to a qualified eligible professional
				for the acquisition of health information technology for use in the medical
				practice of the qualified eligible professional and for the costs associated
				with the installation of the health information technology. Except as otherwise
				provided in this section, a loan guaranteed under this section shall be made on
				the same terms and conditions as a loan made under section 7(a).
							(2)Limitations on
				guarantee amountsThe maximum amount of loan principal guaranteed
				under this subsection may not be more than—
								(A)$350,000 with respect to any 1 qualified
				eligible professional; and
								(B)$2,000,000 with
				respect to 1 group of affiliated qualified eligible professionals.
								(c)Fees
							(1)In
				generalThe Administrator may—
								(A)impose a
				guarantee fee on a qualified eligible professional for the purpose of reducing
				the cost of the guarantee to zero in an amount not to exceed 2 percent of the
				total guaranteed portion of any loan guaranteed under this section; and
								(B)impose an annual
				servicing fee on a lender making a loan guaranteed under this section of not
				more 0.5 percent of the outstanding balance of the guaranteed portion of loans
				by the lender guaranteed under this section.
								(2)No fees by
				lendersNo service fees, processing fees, origination fees,
				application fees, points, brokerage fees, bonus points, or other fees may be
				charged to a loan applicant or recipient by a lender relating to a loan
				guaranteed under this section.
							(d)Deferral
				periodA loan guaranteed under this section shall carry a
				deferral period of not less than 1 year and not more than 3 years. The
				Administrator may subsidize interest during the period for which a loan
				guaranteed under this section is deferred.
						(e)Effective
				dateThe Administrator may
				not guarantee a loan under this section until the meaningful EHR use
				requirements have been determined by the Secretary of Health and Human
				Services.
						(f)SunsetThe
				Administrator may not guarantee a loan under this section after the date that
				is 7 years after meaningful EHR use requirements have been determined by the
				Secretary of Health and Human Services.
						(g)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as are necessary for the cost of guaranteeing $10,000,000,000 in loans under
				this section. The Administrator shall determine the cost of guaranteeing loans
				under this section separately and distinctly from other programs operated by
				the
				Administrator.
						.
			
